DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as obvious over Flaherty et al. (US 2008/0149168) in view of Osamura et al. (US 2011/0100415).
Regarding claim 12, Flaherty et al. discloses a solar panel (figs. 1-3) comprising
a frame (see frame 180/182 shown in figs. 2-3, [0025-0029]);
a front side encapsulating element (see upper layer 110, figs. 1-3, [0016]);
a rear-side encapsulating element (see lowermost layer 162 of lower layer 160, figs. 2-3, [0021]; and 
a layer of double stick tape/self-sealing tape (200) on the rear side encapsulating element (162, figs. 2-3) facing away from the front side encapsulating element (see figs. 2-3), wherein the layer (200) comprising an adhesion layer (or adhesive tape described in [0030]) and a covering layer (or the remaining or not removed release layer described in [0030]);  
wherein the frame (180/182) surrounds side edges of the solar panel and engages around the front side encapsulating element (110) and the rear-side encapsulating element (162, see fig. 2), and the layer (200) comprising the adhesive layer covers a portion of the frame facing away from the rear side encapsulating element (see figs. 2-3).
Flaherty et al. discloses the layer (200) of double-stick tape is manufactured to have a release layer on each side to prevent adhesion, one release layer is advantageously removed to expose adhesion side of the tape, and the exposed adhesion side of the tape is positioned on and adhere to the bottom surface of the lower layer (160, see [0030]). As such, Flaherty et al. discloses there is an adhesive layer (or the adhesive of the double tape 200) directly on a side of the rear side encapsulating facing away from the front side encapsulating element, and in contact direct contact with and cover a portion of the frame facing away from the rear-side encapsulating element; and a cover layer (or the release layer) on a side of the adhesive layer facing away from the front side encapsulating element. 
Flaherty et al. does not disclose the rear-side encapsulating element that is damaged over some or all of an area of the rear-side encapsulating element, nor do they teaches applying an adhesive layer is directly on the damaged rear-side encapsulating element. 
Osamura et al. discloses it is difficult to prevent damage from physical impact caused in installation and the like and such damage is generated by use for a long time ([0007]), and applying an adhesive layer (3, fig. 6) directly on the damaged rear-side encapsulating layer (56 that has defects 59, fig. 6) to inhibit evolution of physical defects (or damage) such as scratches and cracks generated in the back sheet to prevent deterioration ([0010]).  
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar panel of Flaherty et al. by applying an adhesive layer directly on the damaged rear-side encapsulating element, or the rear-side encapsulating being damaged by having physical defects caused by installation and the like or long time use, because Osamura et al. discloses that it is difficult to prevent the damage from physical impact caused in installation and the like and generated by use and applying the adhesive directly on directly on the damaged rear-side encapsulating layer would inhibit evolution of the damage to prevent deterioration. In addition, it would have been obvious to one skilled in the art at the time of invention to have arranged the adhesive in direct contact with and cover a portion of the frame facing away from the rear-side encapsulating element, because Flaherty et al. explicitly suggests doing so (see fig. 2).
Regarding claim 13, modified Flaherty et al. discloses a solar panel as in claim 1 above, wherein Flaherty et al. discloses the rear-side encapsulating layer (162) is a rear side film (see figs. 2-3) and Osamura et al. discloses the front side encapsulating element (52) is glass ([00142]), the rear-side encapsulating element (56) is a rear-side film or a rear-side film laminate (see fig. 6, [0150]), the adhesive (3) is a silicone layer ([0053]), and the covering layer (2) is a fluoropolymer (or fluorine-containing resin, [0032] and [0036]).
Regarding claim 15, Flaherty et al. discloses a solar panel as in claim 12 above, wherein Osamura et al. discloses adhesive layer (3) is disposed substantially the full area of the rear-side encapsulating element (56, fig. 6) and the covering layer (2) is disposed on the full area or substantially the full area of the adhesive layer (3, see fig. 6). Osamura et al. also teaches using silicon adhesive for the adhesive layer (3, [0053]) and preferable curable (see [0062-0064]).
Alternatively, claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osamura et al. (US 2011/0100415) in view of Flaherty et al. (US 2008/0149168).
Regarding claim 12, Osamura et al. discloses a repaired solar panel comprising:
a front side encapsulating element (52, fig. 6); 
a rear side encapsulating layer (56, fig. 6) that is damaged over some or all of an area of the rear side encapsulating element (see defects 59 on layer 56 in fig. 6);
 an adhesive layer (3, fig. 6) directly on a side (e.g. the back side) of the rear side encapsulating element (56) facing away from the front side encapsulating element (52, see fig. 6); and
a covering layer (2) on a side of (or the back side) of the adhesive layer (3) facing away from the front side encapsulating element (52, see fig. 6).
Osamura et al. discloses repairing the solar panel by applying the adhesive layer (3) on the entire back side of the solar panel before the repair (see fig. 6), the reference does not disclose the solar panel having a  frame such that the frame surrounds side edges of the solar panel and engages around the front side encapsulating element and the rear-side encapsulating element such that the adhesive layer is in direct contact with and covers a portion of the frame facing away from the rear-side encapsulating element.
Flaherty et al. discloses using a frame (see frame 180/182 shown in figs. 2-3, [0025-0029]) surrounding side edges of the solar panel and engages around the front side encapsulating element (110, figs. 2-3) and the rear side encapsulating element (160, figs. 2-3) to hold edges of the layers of the solar panel (see claim 1) and to improve moisture resistance and structural stability (see [0025]). Flaherty et al. also discloses applying an adhesive layer (or tape 200, fig. 2) on the entire back side of the solar panel such that the adhesive (200) is in direct contact with an covers a portion (or the back side portion) of the frame facing away from the rear-side encapsulating element.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar panel of Osamura et al. by incorporating a frame surrounding the side edges of the solar panel to hold the edges of the layers of the solar panel and to improve moisture resistance and structural stability as taught by Flaherty et al. In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have arranged the adhesive layer (3) as well as the covering layer (2) the entire back side of the solar panel of modified Osamura et al. (e.g. the solar panel with frame) such that the adhesive layer is in direct contact with and covers a portion of the frame facing away from the rear-side encapsulating element as taught by Flaherty et al., because Osamura et al. explicitly suggests arranging the adhesive layer on the entire back side of the solar panel. Such modification is a mere rearrangement of the system parts that is suggested by the reference and would not modify the operation of the system, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Regarding claim 13, modified Osamura et al. discloses a solar panel as claim 12 above, wherein Osamura et al. discloses the front-side encapsulating element (52) is glass ([0142]), the rear-side encapsulating element (56) is a rear-side film or a rear-side film laminate (see fig. 6, [0150]), the adhesive layer (3) is a silicone layer ([0053]), and the covering layer (2) is a fluoropolymer (or fluorine-containing resin, [0032] and [0036]).
Regarding claim 15, modified Osamura et al. discloses a solar panel as in claim 12 above, wherein Osamura et al. discloses adhesive layer (3) is disposed substantially the full area of the rear-side encapsulating element (56, fig. 6) and the covering layer (2) is disposed on the full area or substantially the full area of the adhesive layer (3, see fig. 6). Osamura et al. also teaches using silicon adhesive for the adhesive layer (3, [0053]) and preferable curable (see [0062-0064]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
102/103 rejection under Flaherty et al. (US 2008/0149168):
Applicant argues that Flaherty et al. does not teach the claimed invention including the amended features. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Alternative 103 rejection under Osamura et al. (US 2011/0100415) in view of Takeda et al. (US 2009/0084433) and Dillard et al. (US Patent 4,184903):
Applicant argues that Osamura already teaches improving the mechanical strength by including the adhesive sheet in paragraphs [0006], [0016], and [0018]. Therefore, Applicant concludes that one of ordinary skill would not have been motivated to seek ways to improve the strength of the solar panel of Osamura. The examiner replies that improving in strength described by Osamura is the improving in strength from a defective panel (or the panel with defects), or repaired panel of Applicant, and including the frame would further improve in strength, or improving in strength of the repaired solar panel. Regardless, Applicant’s argument is moot in view of the new ground of rejection. Flaherty et al. teaches including the frame to hold the edges of the layers of the solar panel (see claim 1) and would improve moisture resistance and structural stability (see [0025]).
Applicant requests rejoining claims 1-10. The examiner replies that claims 1-10 are direct to a method, which is a different statutory from claims 12-13 and 15 that is directed to a product, or solar panel. Furthermore, the restriction is made final on 9/20/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726